 



EXHIBIT 10.3
Employment Agreement
     THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of June 25, 2007, by
and between Martha Stewart Living Omnimedia, Inc., a Delaware corporation (the
“Company”), and Wenda Harris Millard (the “Executive”).
     WHEREAS, the Executive is currently a member of the Board of Directors of
the Company (the “Board”); and
     WHEREAS, the Company desires that the Executive serve as its President —
Media following the Effective Date, and the Executive is willing to be so
employed, in each case on the terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the sufficiency of which is hereby acknowledged, and intending to be legally
bound hereby, the parties hereto agree as follows:
     1. Employment Term. Subject to the provisions of Section 7 of this
Agreement, the Company hereby agrees to employ the Executive hereunder, and the
Executive hereby agrees to be employed by the Company hereunder, in each case
subject to the terms and conditions of this Agreement, for the period commencing
on July 16, 2007 (the “Effective Date”) and ending on December 31, 2011 (such
period, as it may be extended in accordance with the terms of the following
sentence, the “Employment Term”). Unless the Company or the Executive has
theretofore provided notice in writing to the other party of its intention not
to extend the Employment Term, on June 30, 2011 and on each succeeding June 30,
this Agreement shall automatically be extended for an additional 12 months from
the then scheduled expiration date.
     2. Duties.
               (a) During the Employment Term, the Executive shall serve as the
President — Media of the Company. The Executive shall have the duties and
responsibilities customarily exercised by an individual serving in such a
position in a corporation of the size and nature of the Company. In her capacity
as President — Media, the Executive shall use her best energies and abilities in
the performance of her duties, services and responsibilities for the Company as
further detailed by the Chief Executive Officer (the “CEO”) and the Board of
Directors (the “Board”). In performing such duties, services and
responsibilities, the Executive will report directly to the CEO.
               (b) During the Employment Term, the Executive shall devote
substantially all of her business time and attention to the businesses of the
Company and its subsidiaries and affiliates and shall not engage in any activity
inconsistent with the foregoing, whether or not such activity shall be engaged
in for pecuniary profit, unless approved by the CEO or the Board; provided,
however, that, to the extent such activities do not violate, or interfere with
her performance of her duties, services and responsibilities under, this
Agreement, the Executive shall be permitted to manage her personal, financial
and legal affairs and serve on civic or charitable boards and committees of such
boards, it being agreed that the Executive shall resign from the Board. During
the Employment Term, the Executive’s principal location of employment shall be
at the Company’s executive offices in New York City, New York, except for
customary business travel on behalf of the Company and its subsidiaries and
affiliates.
               (c) Upon any termination of the Executive’s employment with the
Company, the Executive shall be deemed to have resigned from all other positions
she then holds as an employee or director or other independent contractor of the
Company or any of its subsidiaries or affiliates, unless otherwise agreed by the
Company and the Executive.
     3. Base Salary; Bonus.
               (a) During the Employment Term, in consideration of the
performance by the Executive of the Executive’s obligations during the
Employment Term (including any service in any position with any subsidiary or
affiliate of the Company), the Company shall pay the Executive a base salary
(the “Base Salary”) at an annual rate of $550,000, subject to increase but not
decrease in the discretion of the Board, payable in accordance with the normal
payroll practices of the Company in effect from time to time.





--------------------------------------------------------------------------------



 



               (b) During the Employment Term, in addition to the payments of
the Base Salary set forth above, the Executive shall be eligible to receive, in
respect of each calendar year during which the Employment Term is in effect, a
performance-based cash bonus of 80% of Base Salary at target. With respect to
calendar 2007, the Company shall guarantee and pay the Executive, subject to the
other terms of this Agreement, 100% of her target bonus as if she were employed
for the entire calendar year ($440,000), which amount shall be paid at the time
the Company pays bonuses to other employees for the 2007 calendar year.
               (c) Concurrently with the execution of this Agreement, the
Company shall pay to the Executive in cash the sum of $450,000 as an incentive
to join the Company; provided, however, that the Executive agrees to immediately
pay back to the Company in cash (i) $300,000 in the event she leaves the Company
on or before the first anniversary of the Effective Date or (ii) $150,000 in the
event she leaves the Company before the third anniversary of the Effective Date.
               (d) The Company shall reimburse Executive for reasonable legal
fees in connection with the negotiation and execution of this Agreement in an
amount not to exceed $25,000.
     4. Benefits.
               (a) During the Employment Term, the Executive shall be entitled
to participate in the employee benefit plans, policies, programs and
arrangements, as may be amended from time to time, that are provided generally
to similarly situated employees of the Company (excluding for this purpose the
Chief Executive Officer and Martha Stewart) to the extent the Executive meets
the eligibility requirements for any such plan, policy, program, perquisite or
arrangement.
               (b) The Company shall reimburse the Executive for all reasonable
business expenses incurred by the Executive in carrying out the Executive’s
duties, services and responsibilities under this Agreement during the Employment
Term in accordance with Company policies relating to such expenses; it being
understood that Executive shall be entitled to first-class air travel for
long-haul international or transcontinental flights as necessary. The Executive
shall comply with generally applicable policies, practices and procedures of the
Company with respect to reimbursement for, and submission of expense reports,
receipts or similar documentation of, such expenses.
     5. Vacations. During each calendar year of the Employment Term (pro rata
for partial calendar years), the Executive shall be entitled to four weeks of
paid vacation to be taken in accordance with the applicable policy of the
Company.
     6. Equity Compensation.
               (a) Contemporaneously with the execution and delivery of this
Agreement by the parties, the Company shall grant the Executive that number of
shares of restricted Class A common stock, par value $0.01 per share (the
“Stock”) of the Company equal to $1.5 million of value as determined by the
closing price of the Stock on the Effective Date (the “Stock Grant”). The Stock
Grant shall vest in three equal tranches on the first, second and third
anniversaries of the Effective Date pursuant to the Restricted Stock Agreement
attached hereto as Exhibit A (the “Restricted Stock Agreement”). In addition,
the Executive will participate in the Company’s annual stock incentive program,
receiving awards as determined by the Compensation Committee from time to time.
               (b) Upon a Change in Control of the Company, all unvested equity
awards held by the Executive shall become fully vested.
     7. Termination of the Employment Term.
               (a) The Executive’s employment with the Company and the
Employment Term shall terminate upon the earliest to occur of:
     (i) the death of the Executive;





--------------------------------------------------------------------------------



 



     (ii) the termination of the Executive’s employment by the Company by reason
of the Executive’s Disability;
     (iii) the termination of the Executive’s employment by the Company for
Cause or without Cause;
     (iv) the termination of the Executive’s employment by the Executive for
Good Reason or without Good Reason; and
     (v) the expiration of the Employment Term.
               (b) For purposes of this Agreement, the following terms shall
have the following meanings:
     (i) “Cause” shall mean that the Board has made a good faith determination,
after providing the Executive with reasonably detailed written notice and a
reasonable opportunity to be heard on the issues at a Board meeting, that any of
the following has occurred:
     (1) the willful and continued failure by the Executive to substantially
perform her material duties to the Company (other than due to mental or physical
disability) after written notice specifying such failure and the manner in which
the Executive may rectify such failure in the future;
     (2) the Executive has engaged in willful, intentional misconduct that has
resulted in material damage to the Company’s business or reputation;
     (3) the Executive has been convicted of a felony; or
     (4) the Executive has engaged in fraud against the Company or
misappropriated Company property (other than incidental property).
     For purposes of this Agreement, no act or failure by the Executive shall be
considered “willful” if such act is done by the Executive in the good faith
belief that such act is or was in the best interests of the Company or one or
more of its businesses. Nothing in this Section 7(b)(i) shall be construed to
prevent the Executive from contesting the Board’s determination that Cause
exists.
     (ii) “Change in Control” of the Company shall mean:
     (1) any “person” (as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or “group” (as
such term is used in Section 14(d)(2) of the Exchange Act) is or becomes a
“beneficial owner” (as such term is used in Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the Voting Stock of the Company; provided that
this clause (1) shall not apply with respect to a stockholder of the Company who
beneficially owns more than 50% of the Voting Stock of the Company on the
Effective Date;
     (2) all or substantially all of the assets or business of the Company are
disposed of pursuant to a merger, consolidation or other transaction unless,
immediately after such transaction, the stockholders of the Company immediately
prior to the transaction own, directly or indirectly, in substantially the same
proportion as they owned the Voting Stock of the Company prior to such
transaction more than 50% of the Voting Stock of the company surviving such
transaction or succeeding to all or substantially all of the assets or business
of the Company or the ultimate parent company of such surviving or successor
company if such surviving or successor company is a subsidiary of another





--------------------------------------------------------------------------------



 



entity (there being excluded from the number of shares held by such
stockholders, but not from the Voting Stock of the combined company, any shares
received by affiliates of such other company in exchange for stock of such other
company);
     (3) the Company adopts any plan of liquidation providing for the
distribution of all or substantially all of its assets if such plan of
liquidation will result in the winding-up of the business of the Company;
     (4) the consummation of any merger, consolidation or other similar
corporate transaction unless, immediately after such transaction, the
stockholders of the Company immediately prior to the transaction own, directly
or indirectly, in substantially the same proportion as they owned the Voting
Stock of the Company prior to such transaction more than 50% of the Voting Stock
of the company surviving such transaction or its ultimate parent company if such
surviving company is a subsidiary of another entity (there being excluded from
the number of shares held by such stockholders, but not from the Voting Stock of
the combined company, any shares received by affiliates of such other company in
exchange for stock of such other company); or
     (5) the failure of the Company to have any securities required to be
registered under Section 12 of the Exchange Act.
     For purposes of this definition, “the Company” shall include any entity
that succeeds to all or substantially all of the business of the Company;
“Voting Stock” shall mean securities of any class or classes having general
voting power under ordinary circumstances, in the absence of contingencies, to
elect the directors of a corporation; and references to ownership of “more than
50% of the Voting Stock” shall mean the ownership of shares of Voting Stock that
represent the right to exercise more than 50% of the votes entitled to be cast
in the election of directors of a corporation.
     (iii) “Disability” of the Executive shall have occurred if, as a result of
the Executive’s incapacity due to physical or mental illness as determined by a
physician selected by the Executive, and reasonably acceptable to the Company,
the Executive shall have been substantially unable to perform her duties
hereunder for six consecutive months, or for an aggregate of 180 days during any
period of twelve consecutive months.
     (iv) “Good Reason” shall mean the occurrence, without the Executive’s
express prior written consent, of any one or more of the following:
     (1) a material diminution of, or material reduction or material adverse
alteration in, the Executive’s position, title, reporting status, duties, or
responsibilities from, or the assignment to the Executive of duties inconsistent
with, those set forth in Section 2(a) (or as subsequently amended in accordance
with Section 18 with the consent of the Executive);
     (2) a material breach of the Agreement by the Company that continues after
the reasonable notice and opportunity to cure;
     (3) the Company’s requiring the Executive to be based at a location in
excess of 35 miles from the location of the Executive’s principal job location
or office specified in Section 2(b), except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s position; or
     (4) a reduction by the Company of the Executive’s base salary as in effect
on the Effective Date, or as the same shall be increased from time to time.





--------------------------------------------------------------------------------



 



     The Executive’s right to terminate employment in a termination for Good
Reason shall not be affected by the Executive’s incapacity due to physical or
mental illness. Subject to the requirements set forth above, the Executive’s
continued employment shall not constitute a consent to, or a waiver of rights
with respect to, any circumstance constituting Good Reason hereunder.
     8. Termination Procedures.
               (a) Notice of Termination. Any termination of the Executive’s
employment by the Company or by the Executive during the Employment Term (other
than pursuant to Sections 7(a)(i) and 7(a)(v)) shall be communicated by written
Notice of Termination to the other party. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice indicating the specific termination
provision in this Agreement relied upon and setting forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under that provision.
               (b) Date of Termination. For purposes of this Agreement, “Date of
Termination” shall mean (i) if the Executive’s employment is terminated by her
death, the date of her death, (ii) if the Executive’s employment is terminated
pursuant to Section 7(a)(ii), 30 days after the date of receipt of the Notice of
Termination (provided that the Executive does not return to the substantial
performance of her duties on a full-time basis during such 30-day period),
(iii) if the Executive’s employment is terminated pursuant to Section 7(a)(v),
the date of expiration of the Employment Term, and (iv) if the Executive’s
employment is terminated for any other reason, the date on which a Notice of
Termination is given or any later date (within 30 days after the giving of such
notice) set forth in such Notice of Termination.
     9. Termination Payments.
               (a) Upon any termination of the Executive’s employment, she shall
be entitled to payment of any earned but unpaid portion of the Base Salary,
bonus, benefits and unreimbursed business expenses, in each case with respect to
the period ending on the Date of Termination.
               (b) In addition to the payments and benefits provided in
Section 9(a), if the Executive’s employment is terminated (x) by the Company
without Cause or (y) by the Executive for Good Reason, (i) outstanding equity
awards held by the Executive shall vest and/or become exercisable, (ii) the
Company shall pay the Executive the Severance Payment and (iii) the Company
shall provide the Executive with continued medical coverage at active-employee
rates for eighteen months or, if earlier, until the Executive receives
subsequent employer-provided coverage. For purposes of this Section 9(b), the
“Severance Payment” shall be a lump-sum cash payment equal to 18 months’ salary.
     Payment of the Severance Payment shall be conditioned upon the Executive’s
execution of a general release in form satisfactory to the Company and the
Executive; provided, however, that such release shall not contain
post-termination restrictions that are more onerous for the Executive than those
contained in this Agreement.
     10. Confidential Information; Noncompetition; Nonsolicitation;
Nondisparagement.
               (a) Confidential Information. Except as may be required or
appropriate in connection with her carrying out her duties under this Agreement,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or any legal process, or as is necessary in
connection with any adversarial proceeding against the Company (in which case
the Executive shall cooperate with the Company in obtaining a protective order
at the Company’s expense against disclosure by a court of competent
jurisdiction), communicate, to anyone other than the Company and those
designated by the Company or on behalf of the Company in the furtherance of its
business or to perform her duties hereunder, any trade secrets, confidential
information, knowledge or data relating to the Company, its affiliates or any
businesses or investments of the Company or its affiliates, obtained by the
Executive during the Executive’s services to the Company that is not generally
available public knowledge (other than by acts by the Executive in violation of
this Agreement).





--------------------------------------------------------------------------------



 



               (b) Noncompetition. The Executive hereby agrees that during her
employment with the Company and during any Tail Period (as defined below),
Executive shall not engage in or become associated with a Competitive Activity
(as defined below). A “Competitive Activity” shall mean any business which is
directly competitive with any business of the Company and its affiliates with
respect to which Executive performed any duties during her employment with MSO
and its affiliates and their predecessors, i.e., a lifestyle media website,
television program or publication. Executive shall be deemed to be “engaged in
or associated with a Competitive Activity” if you become an owner, employee,
officer, director, independent contractor, agent, partner, advisor, or render
personal services in any other capacity, with or for any individual,
partnership, corporation or other organization (collectively, an “Enterprise”)
that is engaged in a Competitive Activity, provided, however, that Executive
shall not be prohibited from (a) owning less than five percent of the stock in
any publicly traded Enterprise engaging in a Competitive Activity, or (b) being
an employee, independent contractor or otherwise providing services to an
Enterprise that is engaged in a Competitive Activity so long as Executive’s
services relate to an aspect or endeavor of such Enterprise that is distinct
from, and unrelated to, and Executive has no influence or control over, such
Enterprise’s pursuit of a Competitive Activity. “Tail Period” shall mean the
period, if any, commencing on the date that your employment with the Company
terminates, and ending on the 18-month anniversary of such date. If, at any
time, the provisions of this paragraph shall be determined to be invalid or
unenforceable, by reason of being vague or unreasonable as to area, duration or
scope of activity, this paragraph shall be considered divisible and shall become
and be immediately amended to only such area, duration and scope of activity as
shall be determined to be reasonable and enforceable by the court or other body
having jurisdiction over the matter. The Executive agrees that this paragraph as
so amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein. The Executive further agrees that the
remedies at law for any breach or threat of breach by her of this paragraph will
be inadequate, and that, in addition to any other remedy to which the Company
may be entitled at law or in equity, the Company will be entitled to seek a
temporary or permanent injunction or injunctions or temporary restraining order
or orders to prevent breaches thereof. The Executive’s agreement shall not be
deemed to prohibit you from opposing such relief on the basis of a dispute of
facts related to any such application.
               (c) Nonsolicitation. During the Employment Term, and for
18 months after the Executive’s Date of Termination, the Executive shall not,
directly or indirectly, (1) solicit for employment by other than the Company any
person (other than any personal secretary or assistant hired to work directly
for the Executive) employed by the Company or its affiliated companies as of the
Date of Termination, (2) solicit for employment by other than the Company any
person known by the Executive (after reasonable inquiry) to be employed at the
time by the Company or its affiliated companies as of the date of the
solicitation or (3) solicit any employee, customer or other person with an
employment or business relationship with the Company or any of its affiliated
companies to terminate, curtail or otherwise limit such employment or business
relationship.
               (d) Non-disparagement. During the Employment Term, and for
2 years after the Executive’s Date of Termination, (i) the Executive shall not,
directly or indirectly, make or publish any disparaging statements (whether
written or oral) regarding the Company or any of its affiliated companies or
businesses, or the affiliates, directors, officers, agents, principal
stockholders or customers of any of them and (ii) neither the Company nor any of
its affiliated companies or businesses or their affiliates, directors, or
officers shall directly or indirectly, make or publish any disparaging
statements (whether written or oral) regarding the Executive.
               (e) Injunctive Relief. In the event of a breach or threatened
breach of this Section 10, each party agrees that the non-breaching party shall
be entitled to injunctive relief in a court of appropriate jurisdiction to
remedy any such breach or threatened breach, the parties acknowledging that
damages would be inadequate and insufficient.
     11. Reimbursement of Legal Fees. If any contest or dispute shall arise
between the Company and the Executive regarding any provision of this Agreement,
the Company shall reimburse the Executive for all legal fees and expenses
reasonably incurred by the Executive in connection with such contest or dispute,
but only if the Executive prevails to a substantial extent with respect to the
Executive’s claims brought and pursued in connection with such contest or
dispute. Such reimbursement shall be made as soon as practicable following the
resolution of such contest or dispute (whether or not appealed) to the extent
the Company receives written evidence of such fees and expenses.





--------------------------------------------------------------------------------



 



     12. Indemnification. The Company shall indemnify the Executive as required
pursuant to the indemnification provisions contained in the Company’s By-laws.
     13. Dispute Resolution. Except as set forth in Section 10(e), any
controversy or claim arising out of or relating to this Agreement or the making,
interpretation or breach thereof shall be settled by arbitration in New York
City, New York by three arbitrators in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, and judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof, and any party to the arbitration may institute proceedings in any court
having jurisdiction for the specific performance of any such award. The powers
of the arbitrator shall include, but not be limited to, the awarding of
injunctive relief.
     14. Representations.
               (a) The Executive represents and warrants that (i) she is not
subject to any contract, arrangement, policy or understanding, or to any
statute, governmental rule or regulation, that in any way limits her ability to
enter into and fully perform her obligations under this Agreement and (ii) she
is not otherwise unable to enter into and fully perform her obligations under
this Agreement.
               (b) The Company represents and warrants to the Executive that
(i) this Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and binding obligation of the Company and
(ii) subject to the accuracy of the Executive’s representation in Section 14(a),
the employment of the Executive on the terms and conditions contained in this
Agreement will not conflict with or result in a breach or violation of the terms
of any contract or other obligation or instrument to which the Company is a
party or by which it is bound or any statute, law, rule, regulation, judgment,
order or decree applicable to the Company.
     15. Successors; Binding Agreement.
               (a) Company’s Successors. No rights or obligations of the Company
under this Agreement may be assigned or transferred, except that the Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” shall include any successor to its business and/or assets (by merger,
purchase or otherwise) which executes and delivers the agreement provided for in
this Section 15 or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.
               (b) Executive’s Successors. No rights or obligations of the
Executive under this Agreement may be assigned or transferred by the Executive
other than her rights to payments or benefits hereunder, which may be
transferred only by will or the laws of descent and distribution. Upon the
Executive’s death, this Agreement and all rights of the Executive hereunder
shall inure to the benefit of and be enforceable by the Executive’s beneficiary
or beneficiaries, personal or legal representatives, or estate, to the extent
any such person succeeds to the Executive’s interests under this Agreement. If
the Executive should die following her Date of Termination while any amounts
would still be payable to her hereunder if she had continued to live, all such
amounts unless otherwise provided herein shall be paid in accordance with the
terms of this Agreement to such person or persons so appointed in writing by the
Executive, or otherwise to her legal representatives or estate.
     16. Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered either personally or by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed as follows:

 



--------------------------------------------------------------------------------



 



If to the Executive, at her residence address most recently filed with the
Company; and
With a copy to:
Gavin McElroy, Esq.
Frankfurt, Kurnit, Klein & Selz PC
488 Madison Avenue
New York, NY 10022
Tel: (212) 826-5577
Fax: (347) 438-2113
If to the Company:
Martha Stewart Living Omnimedia, Inc.
11 West 42nd Street
New York, NY 10036
Attention: General Counsel
Tel: (212) 827-8036
Fax: (212) 827-8188;
     or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
     17. Mitigation. The Executive shall not be required to mitigate damages
with respect to the termination of her employment under this Agreement by
seeking other employment or otherwise, and there shall be no offset against
amounts due the Executive under this Agreement on account of subsequent
employment except as specifically provided in Section 9(b). Additionally,
amounts owed to the Executive under this Agreement shall not be offset by any
claims the Company may have against the Executive, and the Company’s obligation
to make the payments provided for in this Agreement, and otherwise to perform
its obligations hereunder, shall not be affected by any other circumstances,
including, without limitation, any counterclaim, recoupment, defense or other
right which the Company may have against the Executive or others.
     18. Modification; Waiver. No provision of this Agreement may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing and signed by the Executive and by a duly authorized officer of the
Company, and such waiver is set forth in writing and signed by the party to be
charged. No waiver by either party hereto at any time of any breach by the other
party hereto of any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.
     19. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
     20. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     21. Entire Agreement. This Agreement and the Equity Agreements set forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supersede all prior agreements, promises, covenants,
arrangements, communications, representations and warranties, whether oral or
written, by any officer, employee or representative of any party hereto in
respect of such subject matter.
     22. Withholding. All payments hereunder shall be subject to any required
withholding of federal, state and local taxes pursuant to any applicable law or
regulation.
     23. Section Headings. The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.

 



--------------------------------------------------------------------------------



 



     24. Governing Law. Except as otherwise provided in Section 13, the
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of New York without regard to its conflicts
of law principles. Each of the parties agrees that if any dispute is not
resolved by the parties pursuant to Section 13, such dispute shall be resolved
only in the courts of the State of New York sitting in the County of New York or
the United States District Court for the Southern District of New York and the
appellate courts having jurisdiction of appeals in such courts. In that context,
and without limiting the generality of the foregoing, each of the parties
irrevocably and unconditionally (a) submits for itself in any Proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive jurisdiction of the courts of the State of
New York sitting in the County of New York, the court of the United States of
America for the Southern District of New York, and appellate courts having
jurisdiction of appeals from any of the foregoing, and agrees that all claims in
respect of any such Proceeding shall be heard and determined in such New York
State court or, to the extent permitted by law, in such federal court;
(b) consents that any such Proceeding may and shall be brought in such courts
and waives any objection that it may now or thereafter have to the venue or
jurisdiction of any such Proceeding in any such court or that such Proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c) waives all right to trial by jury in any Proceeding (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement, or
its performance under or the enforcement of this Agreement; (d) agrees that
service of process in any such Proceeding may be effected by mailing a copy of
such process by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to such party at its address as provided in
Section 16; and (e) agrees that nothing in this Agreement shall affect the right
to effect service of process in any other manner permitted by the laws of the
State of New York.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

                  MARTHA STEWART LIVING OMNIMEDIA, INC.    
 
           
 
  By:
Name:   /s/ Susan Lyne
 
Susan Lyne    
 
  Title:   Chief Executive Officer    
 
                EXECUTIVE:    
 
           
 
           /s/ Wenda Harris Millard
 
 Name: Wenda Harris Millard    

